Order, Supreme Court, New York County (Doris Ling-Cohan, J.), entered January 13, 2009, which, in an action seeking, inter alia, to set aside an alleged fraudulent mortgage loan, denied plaintiffs motion to vacate a prior order, same court (Richard F. Braun, J.), entered August 22, 2008, dismissing the complaint for failure to appear at a compliance conference, unanimously affirmed, without costs.
The motion court’s denial of plaintiffs motion was a provident exercise of discretion (see generally Goldman v Cotter, 10 AD3d 289, 291 [2004]). Although the illness that allegedly prevented plaintiff from attending the compliance conference could be considered a reasonable excuse (see e.g. Frenchy’s Bar & Grill v United Intl. Ins. Co., 251 AD2d 177 [1998]), plaintiff has failed to allege facts setting forth a meritorious cause of action (see M-Dean Realty Corp. v General Sec. Ins. Co., 6 AD3d 169, 171 [2004]). Concur — Saxe, J.P., Friedman, McGuire, Abdus-Salaam and Román, JJ.